DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-46, 48-49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over KNOEFLER (US 20090309152) in view of BAEK (US 20190393241).
Regarding claim 41, KNOEFLER discloses a memory structure, comprising: 
a semiconductor substrate (substrate 502, see fig 28 and 32, para 101) having a planar surface (upper surface of 502, see fig 28);
a staircase structure (the staircase of layers 508, 510, 512, 514, 516, 518, 520 and 802 in staircase area 902, see fig 25, para 168), formed above the planar surface, comprising a plurality of active strips (lower active strip comprising layers 508-514 and upper active strip comprising layers 516-802), see fig 25), one on top of another along a first direction (vertical direction in fig 25) substantially orthogonal to the planar surface, each active strip extending lengthwise along a second direction (horizontal direction in fig 25) substantially parallel to the planar surface and providing one step in the staircase structure, 
wherein each active strip comprises: (1) a first semiconductor layer of a first conductivity type (upper p-doped layer in each step, for example 520 and 2106 in the upper step, see fig 25, para 120 and 154); (2) a second semiconductor layer of the first conductivity type underneath the first semiconductor layer (lower boron doped p-doped layer in each step, for example 2104 in the upper step, see fig 25, para 120); and (3) a first dielectric layer of an insulative material between and isolating the first and second semiconductor layers (silicon oxide layer between the two p-doped layers, for example 518/802 in the upper step, see fig 28, para 120); and (4) a third semiconductor layer of a second conductivity type (n-doped region 2108, see fig 25, para 154), wherein the third semiconductor layer is embedded in the first dielectric layer of the active strip (2108 is surrounded on 2 sides by the SiO2 518 and 802, see fig 28) and in electrical contact with both the first semiconductor layer and the second semiconductor layer (2108 is directly electrically connected to 2106, and is electrically connected to 2104 by 2502, 2206 which are all also n-doped, see fig 28 and 32, para 152 and 162).

    PNG
    media_image1.png
    446
    726
    media_image1.png
    Greyscale

Figure I – KNOEFLER figure 25 with added annotations
KNOEFLER fails to explicitly disclose  a device comprising a semiconductor substrate having a planar surface, wherein the semiconductor substrate has a plurality of circuit elements formed therein;
a second dielectric layer adjacent the staircase structure; 
a first plurality of interconnect conductors each extending lengthwise along a third direction that is both substantially parallel the planar surface and substantially orthogonal to the second direction; 
a plurality of conductive columns each extending lengthwise along the first direction and electrically connected to an associated one of the first plurality of interconnect conductors, wherein each conductive column is situated adjacent to and on a side along the length of an associated one of the active strips, such that the conductive column is separated in the third direction and electrically insulated from the associated active strip by the second dielectric layer; and 
a third dielectric layer provided over the staircase structure, the third dielectric layer having embedded therein a plurality of vias each containing conductive material electrically connecting to one of the semiconductor layers of an active strip to the conductive column associated with the active strip through the interconnect conductors associated with the associated conductive column.
BAKE teaches a device comprising a semiconductor substrate (substrate PS, see fig 5-11, para 62) having a planar surface (upper surface of PS, see fig 6), wherein the semiconductor substrate has a plurality of circuit elements (transistors PTR, see fig 6, para 64) formed therein;
a second dielectric layer (fig 6, 150, para 87) adjacent the staircase structure; 
a first plurality of interconnect conductors (CL1/2, see fig 8 and 11, para 90) each extending lengthwise along a third direction (a set of CL1/2 extend along D2, see fig 11) that is both substantially parallel the planar surface and substantially orthogonal to the second direction; 
a plurality of conductive columns (the vias TP1/2 which are connected between CL1/2 and 31/33 to the transistors PTR, see fig 8 and 11, para 90) each extending lengthwise along the first direction (TP1/2 extend along D3 lengthwise, see fig 8 and 11) and electrically connected to an associated one of the first plurality of interconnect conductors (see fig 8 and 11), wherein each conductive column is situated adjacent to and on a side along the length of an associated one of the active strips (the vias TP1/2 connecting CL1/2 to 31/33 are offset along D2 from the strips, see fig 8 and 11), such that the conductive column is separated in the third direction and electrically insulated from the associated active strip by the second dielectric layer (vias TP1/2 are separated from staircase ST by 150 in the second and third directions, see fig 8 and 11); and 
a third dielectric layer (fig 5-11, 151, para 88) provided over the staircase structure, the third dielectric layer having embedded therein a plurality of vias (the vias CP1/2 which connect ST to Cl1/2, see fig 8 and 11, para 90) each containing conductive material electrically connecting to one of the semiconductor layers of an active strip to the conductive column associated with the active strip through the interconnect conductors associated with the associated conductive column (see fig 8, para 92).
KNOEFLER and BAEK are analogous art because they both are directed towards staircase shaped memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK in order to increase the integration density of the three dimensional memory structures (see BAEK para 132).
Regarding claim 42, KNOEFLER and BAEK disclose the memory structure of Claim 41.
KNOEFLER fails to explicitly disclose  a device, wherein each conductive column is electrically connected to an associated circuit element in the semiconductor substrate.
BAKE teaches a device, wherein each conductive column is electrically connected to an associated circuit element in the semiconductor substrate (the columns TP1/2 are connected to PTR, see fig 8, para 92).
KNOEFLER and BAEK are analogous art because they both are directed towards staircase shaped memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK in order to increase the integration density of the three dimensional memory structures (see BAEK para 132).
Regarding claim 43, KNOEFLER and BAEK disclose the memory structure of Claim 42.
KNOEFLER fails to explicitly disclose  a device, further comprising a second plurality of interconnect conductors formed between the semiconductor substrate and the staircase structure, wherein the second plurality of interconnect conductors each extend along the third direction and wherein each one of the second plurality of interconnect conductors electrically connect one of the conductive columns to the associated circuit element.
BAKE teaches a device, further comprising a second plurality of interconnect conductors (fig 8, 31 and 33, para 65) formed between the semiconductor substrate and the staircase structure (31/33 are between ST and 10, see fig 8), wherein the second plurality of interconnect conductors each extend along the third direction (31/33 extend along D2, see fig 8) and wherein each one of the second plurality of interconnect conductors electrically connect one of the conductive columns to the associated circuit element (see para 92).
KNOEFLER and BAEK are analogous art because they both are directed towards staircase shaped memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK in order to increase the integration density of the three dimensional memory structures (see BAEK para 132).
Regarding claim 44, KNOEFLER and BAEK disclose the memory structure of Claim 42.
KNOEFLER fails to explicitly disclose  a device, further comprising a plurality of conductive segments formed between the staircase structure and the semiconductor substrate, wherein each conductive column is electrically connected to the associated circuit element through one of the conductive segments.
BAKE teaches a device, further comprising a plurality of conductive segments (fig 8, 31 and 33, para 65) formed between the staircase structure and the semiconductor substrate, wherein each conductive column is electrically connected to the associated circuit element through one of the conductive segments.
KNOEFLER and BAEK are analogous art because they both are directed towards staircase shaped memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK in order to increase the integration density of the three dimensional memory structures (see BAEK para 132).
Regarding claim 45, KNOEFLER and BAEK disclose the memory structure of Claim 44.
KNOEFLER fails to explicitly disclose  a device, wherein each conductive segment is electrically connected to the second semiconductor layers of a plurality of the active strips.
BAKE teaches a device, wherein each conductive segment is electrically connected to the second semiconductor layers of a plurality of the active strips (each conductive segment 31/33 is electrically connected to a layer of the staircase structure GE_U, see fig 8).
KNOEFLER and BAEK are analogous art because they both are directed towards staircase shaped memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the particular arrangement of the conductive columns and interconnects of BAEK in order to increase the integration density of the three dimensional memory structures (see BAEK para 132).
Regarding claim 46, KNOEFLER and BAEK disclose the memory structure of Claim 41.
KNOEFLER further discloses a device, wherein the conductive columns each comprise polysilicon (the columns 304 can comprise polysilicon, see para 144).
Regarding claim 48, KNOEFLER and BAEK disclose the memory structure of Claim 41.
KNOEFLER further discloses a device, wherein the conductive material comprises a refractory metal (conductive columns can be made of conductive material 1708 which can be tungsten, see fig 17, para 145).
Regarding claim 49, KNOEFLER and BAEK disclose the memory structure of Claim 48.
KNOEFLER further discloses a device, wherein the refractory metal comprises tungsten (conductive columns can be made of conductive material 1708 which can be tungsten, see fig 17, para 145).
Regarding claim 52, KNOEFLER and BAEK disclose the memory structure of Claim 41.
KNOEFLER further discloses a device, wherein the third semiconductor layer is adjacent both the first and second semiconductor layers to form one or more channel regions of one or more thin-film transistors (the first layer 2106, second layer 2104 and third layer 2108 are close to teach other and thus are adjacent, and they form a channel of a device, see fig 25, para 154).
Claim(s) 47 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over KNOEFLER (US 20090309152) and BAEK (US 20190393241) in view of MATSUDA (US 20160020169).
Regarding claim 47, KNOEFLER and BAEK disclose the memory structure of Claim 41.
KNOEFLER fails to explicitly disclose  a device, wherein the active strips each form one or more NOR-type memory strings.
MATSUDA teaches a device, wherein the active strips each form one or more NOR-type memory strings (the staircase structure can be used to form a NOR memory, see para 73).
KNOEFLER and MATSUDA are analogous art because they both are directed towards semiconductor memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the NOR type memory configuration of MATSUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the NOR type memory configuration of MATSUDA in order to provide a reliable device (see MATSUDA para 72).
Regarding claim 53, KNOEFLER and BAEK disclose the memory structure of Claim 41.
KNOEFLER fails to explicitly disclose  a device, wherein the active strips each form one or more NOR strings.
MATSUDA teaches a device, wherein the active strips each form one or more NOR strings (the staircase structure can be used to form a NOR memory, see para 73).
KNOEFLER and MATSUDA are analogous art because they both are directed towards semiconductor memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the NOR type memory configuration of MATSUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the NOR type memory configuration of MATSUDA in order to provide a reliable device (see MATSUDA para 72).
Regarding claim 54, KNOEFLER and BAEK disclose the memory structure of Claim 53.
KNOEFLER further discloses  a device, wherein the staircase structure is provided at one end of the active strips and wherein the NOR strings form a memory array using a portion of the active strips away from staircase structure (the device includes n-poly 2502 which extends away from the stairsteps are form a memory cell arrangement, see fig 25, para 154).
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over KNOEFLER (US 20090309152) and BAEK (US 20190393241) in view of KIYOTOSHI (US 20080073635).
Regarding claim 50, KNOEFLER and BAEK disclose the memory structure of Claim 41.
KNOEFLER fails to explicitly disclose  a device, wherein each active strip further comprises first and second conductive layers adjacent, respectively, first and second semiconductor layers, each conductive layer having an electrical resistivity lower than that of its adjacent semiconductor layer.
KIYOTOSHI teaches a device, wherein each active strip further comprises first and second conductive layers (the WN films 313 disposed close to and therefore adjacent the semiconductor layers 303, see fig 19, para 127) adjacent, respectively, first and second semiconductor layers, each conductive layer having an electrical resistivity lower than that of its adjacent semiconductor layer (313 is WN and 303 are Si, see para 124-127).
KNOEFLER and KIYOTOSHI are analogous art because they both are directed towards semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KNOEFLER with the conductive layers of KIYOTOSHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KNOEFLER with the conductive layers of KIYOTOSHI in order so that gate electrodes can be processed using CMP (see KIYOTOSHI para 123).
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Regarding claim 41, the applicant argues KNOEFLER et al does not disclose a device “wherein each active strip comprises: (1) a first semiconductor layer of a first conductivity type; (2) a second semiconductor layer of the first conductivity type underneath the first semiconductor layer; and (3) a first dielectric layer of an insulative material between and isolating the first and second semiconductor layers; and (4) a third semiconductor layer of a second conductivity type, wherein the third semiconductor layer is embedded in the first dielectric layer of the active strip and in electrical contact with both the first semiconductor layer and the second semiconductor layer;” because KNOEFLER does not disclose a device wherein a third semiconductor layer of a second type is in electrical contact with both a first semiconductor layer of the first doping type and a second semiconductor layer of the first doping type which is located below the first layer.  This argument is unpersuasive because KNOEFLER discloses, in figure 25, a device with a third semiconducting layer 2108 of the second type (n-type, see para 154) which is directly electrically connected to p-type layer 2106 (see para 154) and is electrically connected to p-type layer 2104 (see para 154) by n-doped layers 2502 (see para 162) and 2206 (see para 156).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811